The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of April 11, 2022. Claims 1 to 21 are currently active in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,340,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent and instant application related to an appliance with shutoff sensors between a grasping surface of a handle and a door of the appliance.



Conflicting Patent 11,340,853
Instant application 17/717,737
1. An appliance comprising: a cabinet; a door connected to the cabinet and movable in an opening direction from a closed position to an open position; a handle connected to the door, the handle having a first side facing against the opening direction and forming a grasping surface, a second side facing along the opening direction, and an interface region having one or more input interfaces on the second side of the handle; and one or more shutoff sensors configured to disable at least one of the one or more input interfaces on the interface region upon detecting that an object is between the grasping surface of the handle and the door.
2. The appliance of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more capacitive proximity sensors.
3. The appliance of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more capacitive touch sensors.
4. The appliance of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more optical sensors.
5. The appliance of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more mechanical switches.
6. The appliance of claim 1, wherein the one or more shutoff sensors are configured to disable all of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door.
7. The appliance of claim 1, wherein the one of the one or more shutoff sensors are configured to disable at least one of the one or more input interfaces on the interface region when the object is detected in contact with the grasping surface.
8. The appliance of claim 1, wherein the one of the one or more shutoff sensors are configured to disable at least one of the one or more input interfaces on the interface region when the object is detected in proximity to the grasping surface.
9. The appliance of claim 1, wherein the handle comprises: a housing attached to the door; a cover attached to the housing and comprising at least a portion of the interface region; and a printed circuit board contained by the housing and the cover.
10. The appliance of claim 1, wherein the one or more shutoff sensors are mounted on the handle.
11. The appliance of claim 1, wherein the one or more shutoff sensors are mounted on the door.
12. The appliance of claim 1, wherein the one or more shutoff sensors are configured to disable the at least one of the one or more input interfaces when an object is detected adjacent a predetermined region of the grasping surface.
13. The appliance of claim 1, wherein the one or more shutoff sensors are configured to disable the at least one of the one or more input interfaces when an object is detected adjacent any portion of the grasping surface.
14. The appliance of claim 1, wherein the door is movably mounted to the cabinet by a pivot, and the opening direction comprises an arcuate path centered on a rotation axis of the pivot.
15. The appliance of claim 1, wherein the door is movably mounted to the cabinet by one or more sliders, and the opening direction comprises a linear path parallel to a travel path of the one or more sliders.
16. The appliance of claim 1, wherein the handle is elongated in a longitudinal direction, and is connected to the door at longitudinal ends of the handle.
17. The appliance of claim 1, wherein the handle is formed by a pocket or groove in the door.
18. The appliance of claim 1, wherein the handle is formed by a portion of the door that extends beyond a perimeter of the cabinet.
19. The appliance of claim 9, wherein the printed circuit board has a first side facing the cover and a second side facing opposite the cover, and wherein at least one of the one or more input interfaces are mounted on the first side of the printed circuit board, and at least one of the one or more shutoff sensors are mounted on the second side of the printed circuit board.
20. The appliance of claim 19, wherein the one or more shutoff sensors are completely enclosed within the housing and cover.
21. The appliance of claim 19, wherein the handle further comprises a display trim located between the first side of the printed circuit board and the cover, the display trim comprising a plurality of openings, each opening configured to surround one or more input interfaces or output interfaces.
Search Results 
Hit Terms 

1. A method for operating appliance comprising: a cabinet; a door connected to the cabinet and movable in an opening direction from a closed position to an open position; a handle connected to the door, the handle having a first side facing against the opening direction and forming a grasping surface, a second side facing along the opening direction, and an interface region having one or more input interfaces on the second side of the handle; and one or more shutoff sensors, the method comprising: detecting via the one or more shutoff sensors, that an object is between the grasping surface of the handle and the door; and disabling at least one of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door.
2. The method of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more capacitive proximity sensors.
3. The method of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more capacitive touch sensors.
4. The method of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more optical sensors.
5. The method of claim 1, wherein at least one of the one or more shutoff sensors comprises one or more mechanical switches.
6. The method of claim 1, wherein disabling at least one of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door comprises disabling all of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door.
7. The method of claim 1, wherein disabling at least one of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door comprising disabling at least one of the one or more input interfaces on the interface region when the object is detected in contact with the grasping surface.
8. The method of claim 1, wherein disabling at least one of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door comprises disabling at least one of the one or more input interfaces on the interface region when the object is detected within a predetermined distance of the grasping surface.
9. The method of claim 1, wherein the handle comprises: a housing attached to the door; a cover attached to the housing and comprising at least a portion of the interface region; and a printed circuit board contained by the housing and the cover.
10. The method of claim 9, wherein the printed circuit board has a first side facing the cover and a second side facing opposite the cover, and wherein at least one of the one or more input interfaces are mounted on the first side of the printed circuit board, and at least one of the one or more shutoff sensors are mounted on the second side of the printed circuit board.
11. The method of claim 10, wherein the one or more shutoff sensors are completely enclosed within the housing and cover.
12. The method of claim 10, wherein the handle further comprises a display trim located between the first side of the printed circuit board and the cover, the display trim comprising a plurality of openings, each opening configured to surround one or more input interfaces or output interfaces.
13. The method of claim 1, wherein the one or more shutoff sensors are mounted on the handle.
14. The method of claim 1, wherein the one or more shutoff sensors are mounted on the door.
15. The method of claim 1, wherein disabling at least one of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door comprises disabling the at least one of the one or more input interfaces when an object is detected adjacent a predetermined region of the grasping surface.
16. The method of claim 1, wherein disabling at least one of the one or more input interfaces on the interface region when the object is detected between the grasping surface of the handle and the door comprises disabling the at least one of the one or more input interfaces when an object is detected adjacent any portion of the grasping surface.
17. The method of claim 1, wherein the door is movably mounted to the cabinet by a pivot, and the opening direction comprises an arcuate path centered on a rotation axis of the pivot.
18. The method of claim 1, wherein the door is movably mounted to the cabinet by one or more sliders, and the opening direction comprises a linear path parallel to a travel path of the one or more sliders.
19. The method of claim 1, wherein the handle is elongated in a longitudinal direction, and is connected to the door at longitudinal ends of the handle.
20. The method of claim 1, wherein the handle is formed by a pocket or groove in the door.
21. The method of claim 1, wherein the handle is formed by a portion of the door that extends beyond a perimeter of the cabinet.
Search Results 
Hit Terms 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
            The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 CFR 1.111 to consider these references fully when responding to this action.
US Patent 9,709,283
US Patent 9,745,788

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692